UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-422 MIDDLESEX WATER COMPANY (Exact name of registrant as specified in its charter) New Jersey (State of incorporation) 22-1114430 (IRS employer identification no.) 1500 Ronson Road, Iselin, NJ08830 (Address of principal executive offices, including zip code) (732) 634-1500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer ¨Accelerated filer þNon-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨No þ The number of shares outstanding of each of the registrant's classes of common stock, as of November 5, 2008: Common Stock, No Par Value: 13,390,680 shares outstanding. Index INDEX PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Condensed Consolidated Statements of Income 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Condensed Consolidated Statements of Capital Stock and Long-term Debt 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures of Market Risk 20 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 22 Index MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Operating Revenues $ 25,653 $ 24,135 $ 69,543 $ 64,868 Operating Expenses: Operations 11,579 10,915 33,299 31,250 Maintenance 995 1,046 3,102 3,060 Depreciation 1,987 1,887 5,872 5,607 Other Taxes 2,708 2,558 7,715 7,221 Total Operating Expenses 17,269 16,406 49,988 47,138 Operating Income 8,384 7,729 19,555 17,730 Other Income (Expense): Allowance for Funds Used During Construction 180 168 445 421 Other Income 150 100 668 608 Other Expense (12 ) (9 ) (169 ) (21 ) Total Other Income, net 318 259 944 1,008 Interest Charges 1,838 1,734 5,161 4,816 Income before Income Taxes 6,864 6,254 15,338 13,922 Income Taxes 2,149 2,096 5,054 4,680 Net Income 4,715 4,158 10,284 9,242 Preferred Stock Dividend Requirements 52 62 166 186 Earnings Applicable to Common Stock $ 4,663 $ 4,096 $ 10,118 $ 9,056 Earnings per share of Common Stock: Basic $ 0.35 $ 0.31 $ 0.76 $ 0.69 Diluted $ 0.35 $ 0.31 $ 0.75 $ 0.68 Average Number of Common Shares Outstanding : Basic 13,350 13,206 13,291 13,191 Diluted 13,617 13,537 13,601 13,522 Cash Dividends Paid per Common Share $ 0.1750 $ 0.1725 $ 0.5250 $ 0.5175 See Notes to Condensed Consolidated Financial Statements. 1 Index MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATEDBALANCE SHEETS (Unaudited) (In thousands) September 30, December 31, ASSETS 2008 2007 UTILITY PLANT: Water Production $ 104,381 $ 98,942 Transmission and Distribution 278,310 264,939 General 26,765 24,874 Construction Work in Progress 13,162 9,833 TOTAL 422,618 398,588 Less Accumulated Depreciation 69,331 64,736 UTILITY PLANT - NET 353,287 333,852 CURRENT ASSETS: Cash and Cash Equivalents 3,143 2,029 Accounts Receivable, net 10,472 8,227 Unbilled Revenues 5,769 4,609 Materials and Supplies (at average cost) 1,437 1,205 Prepayments 1,693 1,363 TOTAL CURRENT ASSETS 22,514 17,433 DEFERRED CHARGES Unamortized Debt Expense 2,895 2,884 AND OTHER ASSETS: Preliminary Survey and Investigation Charges 6,419 5,283 Regulatory Assets 15,506 16,090 Operations Contracts Fees Receivable 3,736 4,184 Restricted Cash 5,095 6,418 Non-utility Assets - Net 6,387 6,183 Other 386 348 TOTAL DEFERRED CHARGES AND OTHER ASSETS 40,424 41,390 TOTAL ASSETS $ 416,225 $ 392,675 CAPITALIZATION AND LIABILITIES CAPITALIZATION: Common Stock, No Par Value $ 107,342 $ 105,668 Retained Earnings 30,582 27,441 Accumulated Other Comprehensive Income, net of tax - 69 TOTAL COMMON EQUITY 137,924 133,178 Preferred Stock 3,375 3,958 Long-term Debt 115,009 131,615 TOTAL CAPITALIZATION 256,308 268,751 CURRENT Current Portion of Long-term Debt 17,928 2,723 LIABILITIES: Notes Payable 22,200 6,250 Accounts Payable 5,599 6,477 Accrued Taxes 8,739 7,611 Accrued Interest 1,043 1,916 Unearned Revenues and Advanced Service Fees 823 758 Other 1,556 1,274 TOTAL CURRENT LIABILITIES 57,888 27,009 COMMITMENTS AND CONTINGENT LIABILITIES (Note 7) DEFERRED CREDITS Customer Advances for Construction 21,763 21,758 AND OTHER LIABILITIES: Accumulated Deferred Investment Tax Credits 1,402 1,461 Accumulated Deferred Income Taxes 18,839 17,940 Employee Benefit Plans 12,249 13,333 Regulatory Liability - Cost of Utility Plant Removal 6,103 5,726 Other 763 459 TOTAL DEFERRED CREDITS AND OTHER LIABILITIES 61,119 60,677 CONTRIBUTIONS IN AID OF CONSTRUCTION 40,910 36,238 TOTAL CAPITALIZATION AND LIABILITIES $ 416,225 $ 392,675 See Notes to Condensed Consolidated Financial Statements. 2 Index MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended September30, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 10,284 $ 9,242 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation and Amortization 6,523 6,149 Provision for Deferred Income Taxes and ITC 860 628 Equity Portion of AFUDC (230 ) (201 ) Cash Surrender Value of Life Insurance 307 (275 ) Gain on Disposal of Equity Investments (86 ) - Gain on Sale of Real Estate - (212 ) Changes in Assets and Liabilities: Accounts Receivable (1,798 ) (2,939 ) Unbilled Revenues (1,160 ) (1,619 ) Materials & Supplies (232 ) (32 ) Prepayments (330 ) (416 ) Other Assets (457 ) (447 ) Accounts Payable 57 1,183 Accrued Taxes 1,163 1,368 Accrued Interest (873 ) (976 ) Employee Benefit Plans (653 ) 270 Unearned Revenue & Advanced Service Fees 65 157 Other Liabilities (348 ) 266 NET CASH PROVIDED BY OPERATING ACTIVITIES 13,092 12,146 CASH FLOWS FROM INVESTING ACTIVITIES: Utility Plant Expenditures, Including AFUDC of $215 in 2008 and $220 in 2007 (20,568 ) (15,579 ) Restricted Cash 1,363 2,420 Proceeds from Real Estate Dispositions - 273 Preliminary Survey & Investigation Charges (1,137 ) (1,838 ) NET CASH USED IN INVESTING ACTIVITIES (20,342 ) (14,724 ) CASH FLOWS FROM FINANCING ACTIVITIES: Redemption of Long-term Debt (2,480 ) (2,214 ) Proceeds from Issuance of Long-term Debt 1,079 132 Net Short-term Bank Borrowings 15,950 6,550 Deferred Debt Issuance Expenses (158 ) (30 ) Common Stock Issuance Expense - (15 ) Restricted Cash (40 ) (11 ) Proceeds from Issuance of Common Stock 1,091 1,060 Payment of Common Dividends (6,977 ) (6,825 ) Payment of Preferred Dividends (166 ) (186 ) Construction Advances and Contributions-Net 65 957 NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 8,364 (582 ) NET CHANGES IN CASH AND CASH EQUIVALENTS 1,114 (3,160 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 2,029 5,826 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 3,143 $ 2,666 SUPPLEMENTAL DISCLOSURE OF NON-CASH ACTIVITY: Utility Plant received as Construction Advances and Contributions $ 4,612 $ 3,717 Transfer of Equity Investment to Employee Retirement Benefit Plans $ 132 $ - SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Cash Paid During the Year for: Interest $ 6,026 $ 5,795 Interest Capitalized $ (215 ) $ (220 ) Income Taxes $ 3,515 $ 2,882 See Notes to Condensed Consolidated Financial Statements. 3 Index MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CAPITAL STOCK AND LONG-TERM DEBT (Unaudited) (In thousands) September 30, December 31, 2008 2007 Common Stock, No Par Value: Shares Authorized- 40,000 Shares Outstanding- 2008 - 13,364 2007 - 13,246 $ 107,342 $ 105,668 Retained Earnings 30,582 27,441 Accumulated Other Comprehensive Income (Loss), net of tax - 69 TOTAL COMMON EQUITY $ 137,924 $ 133,178 Cumulative Preference Stock, No Par Value: Shares Authorized - 100 Shares Outstanding - None Cumulative Preferred Stock, No Par Value: Shares Authorized - 139 Shares Outstanding - 2008 - 32 2007 - 37 Convertible: Shares Outstanding, $7.00 Series -14 1,457 1,457 Shares Outstanding, $8.00 Series -2008 - 7 2007 - 12 816 1,399 Nonredeemable: Shares Outstanding, $7.00 Series - 1 102 102 Shares Outstanding, $4.75 Series - 10 1,000 1,000 TOTAL PREFERRED STOCK $ 3,375 $ 3,958 Long-term Debt 8.05%, Amortizing Secured Note, due December 20, 2021 $ 2,723 $ 2,800 6.25%, Amortizing Secured Note, due May 22, 2028 8,260 8,575 6.44%, Amortizing Secured Note, due August 25, 2030 6,137 6,347 6.46%, Amortizing Secured Note, due September 19, 2031 6,417 6,627 4.22%, State Revolving Trust Note, due December 31, 2022 674 691 3.30% to 3.60%, State Revolving Trust Note, due May 1, 2025 3,661 3,168 3.49%, State Revolving Trust Note, due January 25, 2027 670 603 4.03%, State Revolving Trust Note, due December 1, 2026 957 974 3.64%, State Revolving Trust Note, due July 1, 2028 348 - 3.64%, State Revolving Trust Note, due January 1, 2028 140 - 4.00% to 5.00%, State Revolving Trust Bond, due September 1, 660 695 0.00%, State Revolving Fund Bond, due September 1, 2021 500 538 First Mortgage Bonds: 5.20%, Series S, due October 1, 2022 12,000 12,000 5.25%, Series T, due October 1, 2023 6,500 6,500 6.40%, Series U, due February 1, 2009 15,000 15,000 5.25%, Series V, due February 1, 2029 10,000 10,000 5.35%, Series W, due February 1, 2038 23,000 23,000 0.00%, Series X, due September 1, 2018 538 591 4.25% to 4.63%, Series Y, due September 1, 2018 710 765 0.00%, Series Z, due September 1, 2019 1,230 1,342 5.25% to 5.75%, Series AA, due September 1, 2019 1,675 1,785 0.00%, Series BB, due September 1, 2021 1,566 1,685 4.00% to 5.00%, Series CC, due September 1, 2021 1,895 1,995 5.10%, Series DD, due January 1, 2032 6,000 6,000 0.00%, Series EE, due September 1, 2024 6,693 7,112 3.00% to 5.50%, Series FF, due September 1, 2024 8,025 8,385 0.00%, Series GG, due September 1, 2026 1,619 1,710 4.00% to 5.00%, Series HH, due August 1, 2026 1,880 1,950 0.00%, Series II, due August 1, 2027 1,709 1,750 3.40% to 5.00%, Series JJ, due August 1, 2027 1,750 1,750 SUBTOTAL LONG-TERM DEBT 132,937 134,338 Less: Current Portion of Long-term Debt (17,928 ) (2,723 ) TOTAL LONG-TERM DEBT $ 115,009 $ 131,615 See Notes to Condensed Consolidated Financial Statements. 4 Index MIDDLESEX WATER COMPANY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Basis of Presentation Middlesex Water Company (Middlesex or the Company) is the parent company and sole shareholder of Tidewater Utilities, Inc. (Tidewater), Tidewater Environmental Services, Inc. (TESI), Pinelands Water Company (Pinelands Water) and Pinelands Wastewater Company (Pinelands Wastewater) (collectively, Pinelands), Utility Service Affiliates, Inc. (USA), and Utility Service Affiliates(Perth Amboy) Inc. (USA-PA). Southern Shores Water Company, LLC (Southern Shores) and White Marsh Environmental Systems, Inc. (White Marsh) are wholly-owned subsidiaries of Tidewater. The financial statements for Middlesex and its wholly-owned subsidiaries (the Company) are reported on a consolidated basis.All significant intercompany accounts and transactions have been eliminated. The consolidated notes within the 2007 Form 10-K are applicable to these financial statements and, in the opinion of the Company, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary (including normal recurring accruals) to present fairly the financial position as of September 30, 2008, the results of operations for the three month and nine month periods ended September 30, 2008 and 2007, and cash flows for the nine month periods ended September 30, 2008 and 2007. Information included in the Condensed Consolidated Balance Sheet as of December 31, 2007, has been derived from the Company’s audited financial statements for the year ended December 31, Certain reclassifications have been made to the prior year financial statements to conform with the current period presentation. Recent Accounting Pronouncements – In October 2008, the FASB issued FSP
